DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 are pending in the application

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 05/06/2016. It is noted, however, that applicant has not filed a certified copy of the JP2016-093300 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 remain rejected and newly added claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuji et al. (2014. Stem Cell Reports 2: 734-745; IDS Reference No. 1 filed on 09/23/2019) in view of Kobayashi et al. (US 9,057,052; previously cited on PTO-892 filed on 11/06/2020) and Sumihito et al. (JP 2004-129550; IDS Reference No. 4 filed on 02/03/2019; PATENTSCOPE Translation) as set forth previously in the Office Action filed on 11/06/2020 and in further view of Nakatsuji et al. (US 9,738,861)
Regarding claims 1 and 6, Otsuji et al. teaches a subculture method for pluripotent stem cells (i.e. ES cells of the KhES-1 cell line and others) wherein the cells are cultured with non-toxic polymers in a 
However, Otsuji et al. does not teach that there is a providing step wherein a dividing device comprising a case around the mesh with an inflow and outflow port wherein the case forms a flow path with a cross sectional area of 10 cm2 nor does Otsuji et al. teach the speed with which the cells pass through the mesh.
Nakatsuji et al. teaches a dividing device for the purpose of filtering and subculturing pluripotent stem cells within a larger cell culture device with a pump (Abstract, Fig. 3). The mesh (31) corresponds to the mesh (401) of the instant application, the body (30) corresponds to the case (402), the outlet port (33) corresponds to the outflow port (412) of the instant application, and inlet port (32) corresponds to the inflow port (411) of the instant application (Fig. 3; Col 5, lines 53 - Col 6, line 6). Therefore it describes a device wherein the mesh separates the inlet and outlet ports and furthermore, the mesh is made of stainless steel or resin such as nylon and polyethylene trepathalate and has a plurality of pores wherein the pores/through holes are for example, 50 micrometers in size, but can be in the range of 40 micrometers to 100 micrometers (Col 18, lines 5-15; Col 5 line 63 – Col 6 line 20). Furthermore, Nakatsuji et al. teaches that each flow channel is configured from a resin tube, for example, and the internal diameter, the length, and the like are selected as appropriate according to the flow amount, the flow rate, and the like. The tubes configuring the flow channels may be configured from one tube or may be configured by connecting a plurality of tubes with a joint (Col. 6 lines 41-50). In the Examples and as seen in Fig. 5, Nakatsuji et al. demonstrates when the flow rate is higher than about 300 mL/min (given the diameter of the filter is 11mm; about 5 cm/sec), the average diameter of the cell masses passing through the mesh tends to be small and the recovery rate further improved as the flow rate when the culture medium passed through the subculturing filter portion became higher and the recovery rate at flow rates of 90 mL or more per minute was fixed. (Col. 18 lines 25-60).
2 and 176.6 cm2 (i.e. 10 cm2 as recited in claim 6) and speeds which range from 0.005 cm/sec to 105 cm/sec (i.e. speeds within the range of 15 cm/sec and 150 cm/sec). 
It would have been obvious to one of ordinary skill in the art to operate the subculture method for pluripotent stem cells as taught by Otsuji et al. with the dividing device with an inlet and outlet port and mesh as taught by Nakatsuji et al. at the speed/flow rate and cylinder diameter/cross sectional area as taught by Kobayashi et al. with a reasonable expectation of success. An artisan would be motivated to utilize the dividing device comprising a mesh filter and an inlet and outlet port as taught by Nakatsuji in place of the device comprising a mesh filter and pippettor of Otsuji et al. as they are both known devices comprising mesh for the same purpose of separating, dividing and subculturing pluripotent stem cells. 
Additionally, an aristan would be motivated to pass these stem cells through the mesh filter at the specified speed because shear stress plays a factor when recovering cells from the filter. Sumihito et al. teaches that when shear stress is low cells passed through a filter cannot be sufficiently recovered. However when stress is too high and the internal pressure is also high and therefore cell damage occurs when passed through the filter and is not preferable in the recovery of cells during filtration (para. 0039). Furthermore, Nakatsuji et al. teaches that the flow rate influences the recovery and the size of the resulting cells (Col. 18 lines 25-60). An artisan would be motivated to utilize a speed of 5 cm/sec or higher (as taught by Nakatsuji’s 300mL/minute) as the speeds would obtain cells that are close to the pore size and be able to obtain a specific cell size in the culture. Regarding the limitation that the flow path have a 10cm2 cross sectional area is a matter of routine optimization. As seen in Nakatsuji et al. the tubes 
Regarding claim 2, Otsuji teaches that the ES cells are cultured in the presence of non-toxic polymers (p. 735, 742).
Regarding claim 3, Otsuji teaches that the resulting cells after being passed through the mesh were at a size of “around 80 micrometers” (i.e. average value of about 75 micrometers) (p. 735).
Regarding claim 4, Otsuji teaches that the pluripotent cells utilized in the method of subculturing are ES cells of the KhES-1 cell line and other lines (p. 735, 742).
Regarding claim 5, Otsuji teaches that the nylon mesh utilized has square shaped through holes measuring on one side 50 micrometers as the dimension and knitted in a lattice shape (Fig 1A).
Therefore the invention as a whole at the time of the effective filing date would have been obvious to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments filed on 02/04/2021 with respect to the rejection(s) of claim(s) 1-4 under 103 regarding newly amended claim 1 have been fully considered and are persuasive.  On page 5, Applicant states that due to the amended claim 1, every limitation is no longer addressed by the cited references of Otsuji, Kobayashi and Sumihito. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakastsuji et al. in order to address the new limitations.
On page 6-7, Applicant discusses the subjected matter of the previous interview carried out on December 09, 2020.  Applicant discusses how Applicant has solved for the speed value of Kobayashi utilizing a formula for speed which was not included in the specification of the present invention nor was speed defined in the instant specification. Applicant states that the resultant speed of Kobayashi’s range for a cross sectional area along with the flow rate disclosed is unrealistically high and outside the range of 15 cm/sec and 150cm/sec.

On page 8-10, Applicant discusses that previously cited references of Otsuji and Kobaysashi do not teach present claims and new features of a case comprising of inflow and outflow parts as described in Figure 1A.
Examiner agrees and thus has rejected the claim in view of Nakatsuji to address the new limitations which facilitate a new grounds of rejection.
On pages 10-11, Applicant argues that Otsuji and Kobayashi are not combinable. Applicant argues that Ostuji divides aggregates through a single step and Kobayashi separates cells from bodily fluids. Furthermore said cells become trapped in surfaces of the filter and do not pass through in a multi-step process which involves a recovery step of washing the cells off the filter. 
Examiner states that Otsuji was relied upon for the limitation of a cell aggregate passing through a filter in order to divide the aggregates into desired sizes, Kobayashi was relied upon to only address the speed/flow rate limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635